Citation Nr: 1011865	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 1945 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
RO in Indianapolis, Indiana, which denied a petition to 
reopen the claim for service connection for a low back 
disability.  

The appellant testified before a Decision Review Officer at a 
June 2009 hearing.  The Board remanded this case in December 
2009 for a hearing.  The appellant testified before the 
undersigned at a February 2010 hearing at the RO.  
Transcripts have been associated with the file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A RO rating decision dated in July 2001 denied the 
appellant's claim of entitlement to service connection for a 
low back disability; he was properly notified of the adverse 
decision and given his appellate rights.

2.  The appellant did not perfect an appeal of the July 2001 
rating decision following issuance of a November 2001 
Statement of the Case.

3.  Evidence received since the July 2001 RO decision is new 
to the claims file, but does not relate to an unestablished 
fact necessary to substantiate the claim of whether a low 
back disability was incurred or aggravated in service, and is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The July 2001 rating decision, denying the claim of 
service connection for a low back disability, is final.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a low back 
disability; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

With respect to the appellant's petition to reopen, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), requires that, prior to the adjudication of petitions 
to reopen service connection claims, the appellant be given 
notice of the elements of service connection, the elements of 
new and material evidence, and the reasons for the prior 
denial.  

Prior to initial adjudication of the appellant's petition to 
reopen, a letter dated in September 2006 fully satisfied the 
duty to notify provisions, except in failing to provide the 
reasons for the prior denial.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  That notice was 
provided in a December 2007 letter.  Although this letter was 
not sent prior to initial adjudication of the appellant's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice in December 2007, he 
was provided eleven months to respond with additional 
argument and evidence and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the appellant in November 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  The criteria of Kent are 
satisfied.  See Kent, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service medical records from his 
period of active service are unavailable as they were 
destroyed in a 1973 fire that occurred at the National 
Personnel Records Center.  Inasmuch as the appellant was not 
at fault for the loss of these records, VA is under 
heightened obligation to assist the appellant in the 
development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  This heightened obligation includes searching 
for alternative medical records.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 
(2006).  Where a Veteran's service treatment records are 
unavailable, VA has a duty to advise the claimant that he may 
corroborate his assertions with alternative forms of evidence 
and assist him in obtaining such evidence.  Washington v. 
Nicholson, 19 Vet.App. 362, 370 (2005).  In this case, the RO 
made attempts to acquire his service treatment records but 
was unsuccessful.  The RO notified the appellant that his 
service treatment records were unavailable in a November 2008 
Supplemental Statement of the Case (SSOC).  The RO was also 
unable to locate VA treatment records from the Marion 
Illinois VA Medical Center between 1945 and 1950 for the 
appellant.  He was notified of this in an August 2009 SSOC.  
The appellant had been notified of the need to send 
alternative forms of evidence that could support his claim in 
September 2006 and December 2007, with examples of such 
evidence.  The letters informed the appellant that VA would 
assist him in obtaining such evidence.  The RO has undertaken 
the required procedures to reconstruct the appellant's 
records from alternative sources, including requests to the 
NPRC, unit records and requests to the facility where the 
appellant alleges he was treated during service.  The Board 
also notes that the appellant expressly denied seeking 
treatment during service in his July 2007 VA Form 9; thus, it 
is unclear what, if anything, would be shown in those 
records.  The appellant also identified treatment from two 
private doctors in the 1940's in a September 2006 statement, 
but indicated both had since died.  The only remaining 
medical evidence he identified consisted of VA treatment 
records, which have been associated with the file.  The Board 
finds that the duty to assist is discharged.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In attempts to reopen previously denied claims for service 
connection, the duty to assist does not include provision of 
a medical examination or opinion, unless new and material 
evidence has been secured.  See 38 C.F.R. § 3.159 
(c)(4)(iii).  The appellant was not afforded an examination 
in association with his petition to reopen.  As discussed 
below, the Board concludes that new and material evidence has 
not been submitted on this claim.  Accordingly, there is no 
duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (2007).  

II. Service Connection

The appellant brought a prior claim for service connection 
for a low back disability in November 2000.  The claim was 
denied in a July 2001 rating decision, of which the appellant 
was notified in that same month.  The appellant filed a 
September 2001 Notice of Disagreement.  The RO issued a 
November 2001 Statement of the Case which was sent to the 
appellant's address of record and contained instructions on 
how to perfect his appeal.  It was not returned 
undeliverable.  The appellant did not respond to the 
Statement of the Case.  The appellant's next communication 
with the RO was to refile his claim in August 2006.  The July 
2001 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." 
"[N]ew evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's claim was denied in the July 2001 rating 
decision for lack of evidence relating the appellant's back 
disability to service.  Thus, the new evidence, which tends 
to show that the appellant's back disability was incurred in 
or aggravated by service must be received in order to reopen 
the claim.

The appellant testified before the undersigned and indicated 
in several statements in the course of the instant petition 
to reopen that he originally hurt his back during basic 
training.  He reported being required to shoot hand grenades 
from a M1, which had such recoil that he was wrenched around 
on every shot.  The appellant reported seeking treatment 
after service through VA in the late 1940's and 1950's.  

As to the appellant's contentions constitute lay evidence, 
the Board observes that the appellant reported an identical 
history during the course of his original claim.  A January 
2001 statement lays out a similar background.  The appellant 
reported treatment at a different VA facility at the time; 
however, the Board considers the appellant's lay testimony to 
be duplicative of evidence considered during the appellant's 
original claim.  Thus, it cannot support reopening.

The appellant's VA treatment records from St. Louis and 
Louisville VA Medical Centers have been obtained.  These 
records are of recent origin and do not address the question 
of whether the appellant's low back disability is related to 
service.  Thus, while new, the VA treatment records are not 
material.  Reopening is not warranted on the basis of this 
evidence.

The appellant also submitted an unsourced, undated x-ray of 
his spine in December 2007.  Again, this evidence does not 
address the question of whether the appellant's low back 
disability is related to service.  Thus, while new, the x-ray 
image is not material.  Reopening is not warranted on the 
basis of this evidence.

As discussed in the VCAA section above, the RO was unable to 
obtain any records from the 1940's or 1950's regarding 
treatment for the appellant's back.  The remaining evidence 
received is either duplicative of evidence previously 
considered or does not pertain to the grounds of the prior, 
final denial.  The Board finds that new and material evidence 
has not been received.  The petition to reopen the claim of 
service connection for a low back disability is denied.  See 
38 C.F.R. § 3.156(a).  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's petition to reopen.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the petition must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The petition to reopen the claim of service connection for a 
low back disability is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


